DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.

Response to Arguments
Applicant’s arguments filed December 7, 2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Bogue, Markowski, Pratt, and Mitchell fail to teach, disclose, or suggest peeling the coating off of the substrate such that all three layers of the coating are removed at the same time, the Examiner does not find persuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Bogue teaches it is known to repair fan blades of gas turbine engines by stripping the coating comprising three layers from the blade.  Markowski was relied on for it teaching that it is known to strip coatings from gas turbine TM waterjet technology [stripping reads on “cause lifting of the coating from a substrate”] without damaging the substrate.  Pratt demonstrated stripping coatings from components in the aerospace industry using PurePulseTM technology where the nozzle traverses along the component to cause peeling of the coating off the component as the nozzle traverses the component without damaging the substrate.  Mitchell teaches removing coatings from a gas turbine engine component using PurePulseTM waterjet technology by using a nozzle connected to a pump wherein the pressure is between about 5,000 psi to about 15,000 psi so as to prevent damage to the underlying substrate [paragraphs 2-3, 27, and 34] and recognizes that traversal speed of the pass is a factor with how much material is removed from the surface without damaging the substrate [paragraph 35].  A prima facie case of obviousness exists because the claimed ranges overlap the ranges disclosed by the prior art.  MPEP 2144.05 I.  Mitchell also suggests removing multiple layers with a single pass [paragraphs 13 and 19].  By removing multiple layers in a single pass, cleaning efficiency can be improved by decreasing the number of passes required to remove the coating, which in turn will decrease process time and improve throughput.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pump pressure between about 5,000 psi to about 15,000 psi as taught by Mitchell as the pressure of the cryopump of the combination of Bogue, Markowski, and Pratt because Mitchell teaches it removes coatings from gas turbine engine components without damaging the underlying substrate.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove all of the coatings of the combination of Bogue, Markowski, and Pratt in a single pass as in Mitchell in order to improve cleaning .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 9, 11, 12, 14-16, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bogue et al. (EP 3184735, hereinafter EP ‘735), Markowski, III (U.S. PGPub 2014/0251381, hereinafter ‘381), Pratt & Whitney Launches PurePulseTM Waterjet Technology (https://www.youtube.com/watch?v=-p1LJo-lDcE, using the attached pdf for reference, hereinafter Pratt & Whitney), and Mitchell et al. (U.S. PGPub 2016/0199885, hereinafter ‘885).
Claims 1 and 3: EP ‘735 teaches it is known to repair fan blades of gas turbine engines by stripping the coating from the blade where the coating is an airfoil coating that comprises 3 layers [paragraphs 17-19].  
EP ‘735 does not explicitly teach that the coating is removed by discharging liquid nitrogen through a nozzle onto the blade at the coating to cause lifting of the coating from a substrate of the blade; and traversing the nozzle along the blade to cause peeling of the coating off the substrate of the blade as the nozzle traverses the blade.  However, ‘381 teaches it is known to strip coatings from gas turbine engine components by discharging liquid nitrogen through a nozzle onto the component at a coating wherein the nozzle is that of PurePulseTM waterjet technology [stripping reads on “cause lifting of the coating from a substrate”] without damaging the substrate [reads on claim 3 “peeling the coating of the substrate without eroding the substrate”] [paragraphs 2-3, 18-19, 21, and 23].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the coating from the fan blade of a gas turbine engine of EP ‘735 using liquid nitrogen discharge through a nozzle as taught by ‘381 because ‘381 teaches it is a known method for removing coatings from gas turbine engine components.
‘381 does not explicitly teach traversing the nozzle along the blade to cause peeling of the coating off of the substrate of the blade as the nozzle traverses the blade.  However, Pratt & Whitney teaches stripping coatings from components in the aerospace industry using TM technology where the nozzle traverses along the component to cause peeling of the coating off the component as the nozzle traverses the component without damaging the substrate [pages 4, 6-12, and 20-23, corresponds to the following time markers in the YouTube video 1:40, 1:48-1:51; 1:54-2:04; 2:10-2:25; and 2:27-2:32].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to traverse the nozzle of modified EP ‘735 over the fan blade as taught by Pratt & Whitney because Pratt & Whitney teaches it is a known method used to removing coatings.
‘381 teaches that the nozzle is connected to a cryopump [paragraph 18], but it does not explicitly teach the pump has a pressure between 10,000 psi and about 60,000 psi.  Additionally, EP ‘735, ‘381, and Pratt & Whitney do not explicitly teach that the first, second and third layer layers of the coating are removed at the same time.  However, ‘885 teaches removing coatings from a gas turbine engine component using PurePulseTM waterjet technology by using a nozzle connected to a pump wherein the pressure is between about 5,000 psi to about 15,000 psi so as to prevent damage to the underlying substrate [paragraphs 2-3, 27, and 34] and recognizes that traversal speed of the pass is a factor with how much material is removed from the surface without damaging the substrate [paragraph 35].  A prima facie case of obviousness exists because the claimed ranges overlap the ranges disclosed by the prior art.  MPEP 2144.05 I.  ‘885 also suggests removing multiple layers with a single pass [paragraphs 13 and 19].  By removing multiple layers in a single pass, cleaning efficiency can be improved by decreasing the number of passes required to remove the coating, which in turn will decrease process time and improve throughput.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pump pressure between about 5,000 psi to about 15,000 psi as taught by ‘885 as the pressure of the cryopump of modified EP ‘735 because ‘885 

Claim 2: EP ‘735, ‘381, Pratt & Whitney, and ‘885 teach the limitations of claim 1 above.  EP ‘735 teaches the blade is a fan blade [paragraph 17].

Claim 5: EP ‘735, ‘381, Pratt & Whitney, and ‘885 teach the limitations of claim 1 above.  Pratt & Whitney also illustrates that the nozzle traverses the component in a first lateral direction; moving the nozzle longitudinally along the blade; and then traverses the component in a second lateral direction that is opposite of the first lateral direction [pages 13-17; corresponds to the following time markers in the YouTube video 2:19-2:23; as the use of the phrases “lateral” and “longitudinally” it is all a matter of perspective].   

Claim 6: EP ‘735, ‘381, Pratt & Whitney, and ‘885 teach the limitations of claim 1 above.  Pratt & Whitney also illustrates that the nozzle traverses the component in a first longitudinal direction; moving the nozzle laterally along the blade; and then traverses the component in a 

Claim 9: EP ‘735, ‘381, Pratt & Whitney, and ‘885 teach the limitations of claim 1 above.  Pratt & Whitney also illustrates that the nozzle is angled at least between about 45 degrees and about 90 degrees from the component [pages 7-12; corresponds to the following time markers in the YouTube video 2:14-2:19].

Claim 11: EP ‘735, ‘381, Pratt & Whitney, and ‘885 teach the limitations of claim 1 above.  Pratt & Whitney also illustrates that the nozzle is moved along the blade to lift and peel the coating off of the substrate to reveal strips of the substrate [pages 7-12; corresponds to the following time markers in the YouTube video 2:14-2:19].

Claim 12: EP ‘735, ‘381, Pratt & Whitney, and ‘885 teach the limitations of claim 11 above.  Pratt & Whitney also illustrates that each of the strips of the substrate is revealed by a single pass of the nozzle along the component [pages 7-12; corresponds to the following time markers in the YouTube video 2:14-2:19].

Claim 14: EP ‘735, ‘381, Pratt & Whitney, and ‘885 teach the limitations of claim 11 above.  Modified EP ‘735 teaches using PurePulseTM waterjet technology to remove coatings using liquid nitrogen such that the nozzle is moved along the blade to reveal strips of the substrate, but it does not explicitly teach that the nozzle moved such that the strips overlap.  However, ‘885 teaches removing coatings from a gas turbine engine component using TM waterjet technology wherein the method comprises moving the nozzle along the component in strips so that the strips overlap [paragraphs 2-3, 27, and 33].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the nozzle along the blade of modified EP ‘735 in strips such that the strips overlap as taught by ‘885 because ‘885 teaches it is an effective method for removing coatings using PurePulseTM waterjet technology.

Claim 15: EP ‘735, ‘381, Pratt & Whitney, and ‘885 teach the limitations of claim 1 above.  ‘381 teaches that the nozzle is rotating [paragraph 18].

Claim 16: EP ‘735, ‘381, Pratt & Whitney, and ‘885 teach the limitations of claim 1 above.  ‘381 also teaches that the nozzle is a single-nozzle orifice nozzle [paragraph 18].

Claim 19: EP ‘735, ‘381, Pratt & Whitney, and ‘885 teach the limitations of claim 1 above.  EP ‘735 also teaches that the first layer is a bond primer, the second layer is a paint primer, and the third layer is a urethane top layer [paragraphs 17-18].

Claim 21: EP ‘735, ‘381, Pratt & Whitney, and ‘885 teach the limitations of claim 1 above.  As discussed above, ‘381 teaches that the nozzle is that of PurePulseTM waterjet technology [paragraph 18].  ‘381 teaches that the nozzle is a rotating nozzle [paragraph 18], so it does not explicitly teach that the nozzle is non-rotating.  However, Pratt & Whitney teaches stripping coatings from components in the aerospace industry using PurePulseTM technology where the nozzle is non-rotating [pages 7-18, corresponds to the following time markers in the TM nozzles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the non-rotating nozzle of Pratt & Whitney for the rotating nozzle of modified EP ‘735 because both nozzles allow for effective removal of coatings from aerospace components.  The substitution would have resulted in the predictable result of providing a cleaning nozzle to remove a coating from a blade. 

Claim 22: EP ‘735, ‘381, Pratt & Whitney, and ‘885 teach the limitations of claim 1 above.  ‘381 teaches that the nozzle may have more components than those illustrated, so the nozzle can be a multi-orifice nozzle [paragraph 18].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bogue et al. (EP 3184735, hereinafter EP ‘735), Markowski, III (U.S. PGPub 2014/0251381, hereinafter ‘381), Pratt & Whitney Launches PurePulseTM Waterjet Technology (https://www.youtube.com/watch?v=-p1LJo-lDcE, using the attached pdf for reference, hereinafter Pratt & Whitney), and Mitchell et al. (U.S. PGPub 2016/0199885, hereinafter ‘885) as applied to claim 1 above, and further in view of Raghavan et al. (U.S. Patent 5,942,045, hereinafter ‘045).
Claim 4: EP ‘735, ‘381, Pratt & Whitney, and ‘885 teach the limitations of claim 1 above.  EP ‘735, ‘381, Pratt & Whitney, and ‘885 do not explicitly teach positioning the nozzle to have a standoff distance from the blade of at least between about 0.050 inch and 2.0 inches.  However, ‘045 teaches that the effectiveness of coating removal is improved by selecting the appropriate distance between the nozzle and the surface the coating is being removed [abstract; col. 5, lines .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bogue et al. (EP 3184735, hereinafter EP ‘735), Markowski, III (U.S. PGPub 2014/0251381, hereinafter ‘381), Pratt & Whitney Launches PurePulseTM Waterjet Technology (https://www.youtube.com/watch?v=-p1LJo-lDcE, using the attached pdf for reference, hereinafter Pratt & Whitney), and Mitchell et al. (U.S. PGPub 2016/0199885, hereinafter ‘885) as applied to claim 1 above, and further in view of Tholen et al. (U.S. PGPub 2011/0150636, hereinafter ‘636).
Claims 7 and 8: EP ‘735, ‘381, Pratt & Whitney, and ‘885 teach the limitations of claim 1 above.  As discussed above, the combination of EP ‘735, ‘381, Pratt & Whitney, and ‘885 teach removing coatings from a fan blade using liquid nitrogen applied using PurePulseTM waterjet technology. ‘381 also teaches it is known for the liquid nitrogen to remove thermal spray coatings [paragraph 23].  EP ‘735, ‘381, Pratt & Whitney, and ‘885 do not explicitly teach it is a tip coating on the blade.  However, ‘636 teaches it is known to repair the tip portion of a blade of a gas turbine by removing a thermal plasma spray coating using waterjet blasting [paragraphs 29-30].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the process of modified EP ‘735 to remove a tip coating on the blade as ‘636 teaches it is known to remove a thermal plasma spray coating from the tip of a bade to repair it.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bogue et al. (EP 3184735, hereinafter EP ‘735), Markowski, III (U.S. PGPub 2014/0251381, hereinafter ‘381), Pratt & Whitney Launches PurePulseTM Waterjet Technology (https://www.youtube.com/watch?v=-p1LJo-lDcE, using the attached pdf for reference, hereinafter Pratt & Whitney), and Mitchell et al. (U.S. PGPub 2016/0199885, hereinafter ‘885) as applied to claim 11 above, and further in view of Rice et al. (U.S. PGPub 2002/0124868, hereinafter ‘868).
Claim 13: EP ‘735, ‘381, Pratt & Whitney, and ‘885 teach the limitations of claim 11 above.  The combination of EP ‘735, ‘381, Pratt & Whitney, and ‘885 do not explicitly teach that the strip has a width up to about 2 inches.  However, ‘868 teaches removing coatings from components wherein the orifice size can be replaced depending on the particular application of the removal mechanism [paragraphs 2 and 24].  Therefore, the size of each of the strips is a result effective variable.  If a fine strip of coating needs to be removed, a smaller orifice will be used.  If a large component needs to be stripped, a larger orifice will be used so that the time to strip the component is not too long.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to determine the size of the strip, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 II.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bogue et al. (EP 3184735, hereinafter EP ‘735), Markowski, III (U.S. PGPub 2014/0251381, hereinafter ‘381), Pratt & Whitney Launches PurePulseTM Waterjet Technology (https://www.youtube.com/watch?v=-p1LJo-lDcE, using the attached pdf for reference, hereinafter Pratt & Whitney), and Mitchell et al. (U.S. PGPub 2016/0199885, hereinafter ‘885) as applied to claim 1 above, and further in view of Roche (U.S. PGPub 2017/0023008, hereinafter ‘008).
Claim 17: EP ‘735, ‘381, Pratt & Whitney, and ‘885 teach the limitations of claim 1 above.  EP ‘735 teaches that the fan blade is aluminum [paragraphs 1 and 17], but it does not explicitly teach that the fan blade is an aluminum alloy substrate.  However, ‘008 teaches it is known for a fan blade of a gas turbine engine to be made from aluminum or an aluminum alloy [paragraphs 2 and 49].  Therefore, because ‘008 teaches that an aluminum alloy can be selected in place of aluminum, it would have been obvious to one of ordinary skill in the art to have selected an aluminum alloy as the material for the fan blade of the turbine engine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/NICOLE BLAN/Primary Examiner, Art Unit 1796